The plaintiff railway company brought its proceeding in the common pleas court under favor of Section 8895 et seq., General Code, for the establishment of a certain highway crossing at grade. From the order made by that court, an appeal was undertaken by the defendants. The plaintiff now moves to dismiss the appeal on the ground that the subject-matter of the proceeding is not such as supports an appeal.
The view indicated by the court upon the submission of the motion is adhered to. The comprehensive brief filed by the defendants leads us, however, to point out what we conceive to be the basic error of their position. It is, of course, conceded that appeals to this court are solely dependent upon the Constitution, and that all statutes purporting to confer the right of appeal are ineffective. Cincinnati Polyclinic v. Balch,92 Ohio St. 415, 111 N.E. 159. Appeals are had only in chancery cases. The mistake of the appellants lies in their contention that, inasmuch as the instant case is not a jury case, it must perforce be a chancery case. It is, however, neither the one nor the other. Our Code of Civil Procedure provides an exclusive method for the presentation to the court of all common-law actions and of all suits in equity. In all such common-law actions the parties have such constitutional right to jury trial as the common law gave them. The Legislature has, however, gone further and provided for many special proceedings outside the Code. In such cases it has created rights and prescribed remedies, and these remedies are with juries *Page 41 
or without them, as the Legislature has seen fit. In bastardy, for instance, we have a special proceeding with a jury trial. In divorce a special proceeding without a jury. The rights in both instances are not common-law rights, but rights created by statute and enforced by special remedies outside the Code. The fact that many of these special rights are enforced by the decree of a judge, without the intervention of a jury, does not make them of an equitable nature. Divorce, alimony, mandamus, disbarment are all examples of this. None of them is appealable.
Now the case at bar clearly involves no rights but those created by statute. The statute creating the right at the same time prescribed the particular method by which it might be enforced. Both the right and the remedy are unknown to equitable jurisprudence. The case is identical in principle with that where the Legislature created a conservancy district and provided special process for proceedings thereunder. Snyder v. Deeds,91 Ohio St. 407, 110 N.E. 1068.
The motion to dismiss the appeal is sustained.
Motion sustained.
ALLREAD and MIDDLETON, JJ., concur.
ALLREAD, J., of the Second Appellate District, sitting in place of SAYRE, P.J. *Page 42